DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/22 has been entered.
Response to Arguments
Applicant's arguments filed 5/5/22 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As Jang was in the same field of endeavor, 3D printing, and provided a motivation to melt the particle mid flight, ie in order to create a totally fused 3D part, one of ordinary skill in the art would be cognizant of the advantages that mid-flight laser application would provide. Applicant further argues that Jang applies the laser to a flow path and not a discrete particle. However, the applicant has not provided any reasoning why the laser of Jang would be capable of melting/being applied to the discrete particle as it had proven capable of melting/being applied to a flow path of fine powder that would comprise multiple particles and would require a greater amount of heat. Applicant argues Jang does not teach the electrical stress to eject the discrete particle, but this is taught by the primary reference Hart.    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-11, 22- 27, 36, 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 20 of U.S. Patent No. 10814348 in view of Hart (US 2015/0158043) and Jang (US 6401001).
As to claim 1, 10814348 recites in claims 16, 17, 20 a printer comprising: a digital particle ejection printhead including a reservoir including a fluid including a plurality of discrete particles at an exit orifice; a sensor capable of sensing particle condition at a meniscus of the liquid including a plurality of discrete particles at the exit orifice; an electromagnetic supply configured to generate an electromagnetic field that applies electrical stress directly to the discrete particles near the exit orifice to eject a single one of the discrete particles through the exit orifice;
10814348 does not recite and a stage opposite the exit orifice for building a part from the discrete particle in the claims though the device clearly includes a stage Fig 1b.
Hart teaches a printer utilizing a single particle ejection head wherein a 3 axis movable stage is utilized in order to allow for ultra-fast printing of 3D objects [0075-0077]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and included a movable stage, as suggested by Hart, in order to allow for ultra-fast printing of 3D objects.
10814348 recites that a particle condition at the meniscus is detected but does not explicitly state this is detected by a sensor.
Hart teaches a printer wherein a sensor detects a particle property at the meniscus in order to control the timing of the ejection [0075]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and including a sensor to detect the particle property, as suggested by Hart, in order to control the timing of the ejection. 
10814348 does not explicitly state one energy source directed at a space between the exit orifice and the stage or at the stage, the energy source includes a laser.  
Jang teaches a method of 3D printing utilizing particulate material wherein an energy source a laser is directed to the space in between or at the stage in order to melt the particle midflight and provide a fused 3D object [Abstract, col 4 line 36-67, col 16 line 13-35, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and included a laser energy source directed at a space between the exit orifice and the stage or at the stage, as suggested by Jang, in order to form the particulate material into a fused 3D object.   
As to claim 3, 10814348 recites that a particle condition at the meniscus is detected but does not explicitly state this is detected by a sensor.
Hart teaches a printer wherein a sensor detects a particle property at the meniscus in order to control the timing of the ejection [0075]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and including a sensor to detect the particle property, as suggested by Hart, in order to control the timing of the ejection. 
As to claim 5, 10814348 recites in claim 17 a second printhead (multiple nozzles) oriented to deposit a material on the stage.  
As to claims 6 and 23, 10814348 recites in claim 17 a second printhead oriented to deposit a material on the stage, but does not explicitly state that the 2nd printhead is an inkjet printhead.
Jang teaches a method of 3D printing utilizing particulate material and, in addition to the printhead that ejects the particle, an additional printhead is utilized that is an inkjet printhead to deposit different material in a different area [Abstract, col 5 line 10-26]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and utilized a 2nd printhead that is an inkjet, as suggested by Jang, in order to deposit different material than the particulate material to a different area of the stage.    
As to claim 7, 10814348 recites in claim 17 that the digital particle ejection printhead includes an array of print nozzles.
As to claim 8, 10814348 does not explicitly state a 3 axis movable stage is utilized in order to allow for ultra-fast printing of 3D objects.
Hart teaches a printer utilizing a single particle ejection head wherein a 3 axis movable stage is utilized in order to allow for ultra-fast printing of 3D objects [0075-0077]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and included a movable stage, as suggested by Hart, in order to allow for ultra-fast printing of 3D objects. 
As to claims 9 and 26, 10814348 does not explicitly state the stage includes a temperature controller.
Jang teaches a method of 3D printing utilizing particulate material [Abstract] wherein the stage, ie target surface, is equipped with a temperature controller in order to control the phase and the deposition of the build material [col 11 line 52-57]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and included a temperature controller in the stage, as suggested by Jang, in order to control the phase and the deposition of the build material.  
As to claim 10, 10814348 recites in claim 20 channel for feeding the particles to the meniscus, the fluid connection.  
As to claim 11, 10814348 does not explicitly state a vision system oriented to view at least one of the stage, the printhead, or a flight path of the particle.
Hart teaches a printer a vision system oriented to view the stage in order record the printing process and control the printing [0075]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and including a vision system, as suggested by Hart, in order to record the printing process and control the printing. 
As to claim 22, 10814348 recites in claims 16, 17 a printer comprising: a digital particle ejection printhead including a reservoir including a fluid including a plurality of discrete particles at an exit orifice; a sensor capable of sensing particle condition at a meniscus of the liquid including a plurality of discrete particles at the exit orifice; an electromagnetic supply configured to generate an electromagnetic field that applies electrical stress directly to the discrete particles near the exit orifice to eject a single one of the discrete particles through the exit orifice;
10814348 does not recite and a stage opposite the exit orifice for building a part from the discrete particle in the claims though the device clearly includes a stage Fig 1b.
  Hart teaches a printer utilizing a single particle ejection head wherein a 3 axis movable stage is utilized in order to allow for ultra-fast printing of 3D objects [0075-0077]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and included a movable stage, as suggested by Hart, in order to allow for ultra-fast printing of 3D objects.
10814348 recites that a particle condition at the meniscus is detected but does not explicitly state this is detected by a sensor.
Hart teaches a printer wherein a sensor detects a particle property at the meniscus in order to control the timing of the ejection [0075]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and including a sensor to detect the particle property, as suggested by Hart, in order to control the timing of the ejection. 
10814348 does not explicitly state one energy source directed at a space between the exit orifice and the stage or at the stage, the energy source includes a laser.  
Jang teaches a method of 3D printing utilizing particulate material wherein an energy source a laser is directed to the space in between or at the stage in order to melt the particle midflight and provide a fused 3D object [Abstract, col 4 line 36-67, col 16 line 13-35, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and included a laser energy source directed at a space between the exit orifice and the stage or at the stage, as suggested by Jang, in order to form the particulate material into a fused 3D object.    
As to claim 24, 10814348 recites in claim 17 a second printhead (different nozzles) oriented to deposit a material on the stage.  
As to claim 25, 10814348 does not explicitly recite a 3D control stage.
 Hart teaches a printer utilizing a single particle ejection head wherein a 3 axis movable stage is utilized in order to allow for ultra-fast printing of 3D objects [0075, 0077, 0076]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and included a movable stage, as suggested by Hart, in order to allow for ultra-fast printing of 3D objects. 
As to claim 27, 10814348 does not explicitly state a vision system oriented to view the stage.
Hart teaches a printer a vision system oriented to view the stage in order record the printing process and control the printing [0075]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and including a vision system, as suggested by Hart, in order to record the printing process and control the printing.
As to claims 36 and 37, 10814348 does not explicitly state an energy source oriented to heat and melt the discrete particle in-flight
Jang teaches a method of 3D printing utilizing particulate material wherein an energy source a laser is directed to the space in between or at the stage in order to melt the particle midflight (27) and provide a fused 3D object [Abstract, col 4 line 36-67, col 10 line 42-64 col 16 line 13-35, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and included a laser energy source directed at a space between the exit orifice and the stage or at the stage, as suggested by Jang, in order to form the particulate material into a fused 3D object.
Claims 1-11, 22-27, 36, 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 30, 36 of U.S. Patent No. 9937522 in view of Hart (US 2015/0158043) and Jang (US 6401001).
As to claim 1, 9937522 recites in claims 29, 30, 36 a printer comprising: a digital particle ejection printhead including a reservoir a fluid including a plurality of discrete particles at an exit orifice; a sensor capable of sensing particle condition at a meniscus of the liquid including a plurality of discrete particles at the exit orifice; an electromagnetic supply configured to generate an electromagnetic field that applies electrical stress directly to the discrete particles near the exit orifice to eject a single one of the discrete particles through the exit orifice;
9937522 does not recite and a stage opposite the exit orifice for building a part from the discrete particle in the claims though the device clearly includes a stage Fig 1b.
Hart teaches a printer utilizing a single particle ejection head wherein a 3 axis movable stage is utilized in order to allow for ultra-fast printing of 3D objects [0075-0077]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 10814348 and included a movable stage, as suggested by Hart, in order to allow for ultra-fast printing of 3D objects.
9937522 does not explicitly state one energy source directed at a space between the exit orifice and the stage or at the stage, the energy source includes a laser to melt the particle in mid air.  
Jang teaches a method of 3D printing utilizing particulate material wherein an energy source a laser is directed to the space in between or at the stage in order to melt the particle midflight and provide a fused 3D object [Abstract, col 4 line 36-67, col 16 line 13-35, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 9937522 and included a laser energy source directed at a space between the exit orifice and the stage or at the stage, as suggested by Jang, in order to form the particulate material into a fused 3D object.   
As to claim 3, 9937522 recites in claim 29 a sensor capable of sensing particle condition at a meniscus of the liquid including the plurality of discrete particles at the exit orifice.  
As to claim 5, 9937522 recites in claim 30 a second printhead (multiple nozzles) oriented to deposit a material on the stage.  
As to claims 6 and 23, 9937522 recites in claim 30 a second printhead oriented to deposit a material on the stage, but does not explicitly state that the 2nd printhead is an inkjet printhead.
Jang teaches a method of 3D printing utilizing particulate material and, in addition to the printhead that ejects the particle, an additional printhead is utilized that is an inkjet printhead to deposit different material in a different area [Abstract, col 5 line 10-26]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 9937522 and utilized a 2nd printhead that is an inkjet, as suggested by Jang, in order to deposit different material than the particulate material to a different area of the stage.    
As to claim 7, 9937522 recites in claim 30 that the digital particle ejection printhead includes an array of print nozzles.
As to claim 8, 9937522 does not explicitly state a 3 axis movable stage is utilized in order to allow for ultra-fast printing of 3D objects.
Hart teaches a printer utilizing a single particle ejection head wherein a 3 axis movable stage is utilized in order to allow for ultra-fast printing of 3D objects [0075-0077]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 9937522 and included a movable stage, as suggested by Hart, in order to allow for ultra-fast printing of 3D objects. 
As to claims 9 and 26, 9937522 does not explicitly state the stage includes a temperature controller.
Jang teaches a method of 3D printing utilizing particulate material [Abstract] wherein the stage, ie target surface, is equipped with a temperature controller in order to control the phase and the deposition of the build material [col 11 line 52-57]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 9937522 and included a temperature controller in the stage, as suggested by Jang, in order to control the phase and the deposition of the build material.  
As to claim 10, 9937522 does not explicitly state channel for feeding the particles to the meniscus.  
Hart teaches a printer utilizing a single particle ejection head wherein a 3 axis movable stage is utilized in order to allow for ultra-fast printing of 3D objects [0075-0077]. A channel provides the fluid and particles to the orifice (the portion of the printhead above the orifice) [Fig 1b]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 9937522 and included a channel, as suggested by Hart, in order to allow for ultra-fast printing of 3D objects and provide material to eject. 
As to claim 11, 9937522 does not explicitly state a vision system oriented to view at least one of the stage, the printhead, or a flight path of the particle.
Hart teaches a printer a vision system oriented to view the stage in order record the printing process and control the printing [0075]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 9937522 and including a vision system, as suggested by Hart, in order to record the printing process and control the printing. 
As to claim 22, 9937522 recites in claims 29, 30, 36 a printer comprising: a digital particle ejection printhead including a fluid including a plurality of discrete particles at an exit orifice; a sensor capable of sensing particle condition at a meniscus of the liquid including a plurality of discrete particles at the exit orifice; an electromagnetic supply configured to generate an electromagnetic field that applies electrical stress directly to the discrete particles near the exit orifice to eject a single one of the discrete particles through the exit orifice;
9937522 does not recite and a stage opposite the exit orifice for building a part from the discrete particle in the claims though the device clearly includes a stage Fig 1b.
  Hart teaches a printer utilizing a single particle ejection head wherein a 3 axis movable stage is utilized in order to allow for ultra-fast printing of 3D objects [0075, 0077, 0076]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 9937522 and included a movable stage, as suggested by Hart, in order to allow for ultra-fast printing of 3D objects.
9937522 does not explicitly state one energy source directed at a space between the exit orifice and the stage or at the stage, the energy source includes a laser to melt the particle in mid air.  
Jang teaches a method of 3D printing utilizing particulate material wherein an energy source a laser is directed to the space in between or at the stage in order to melt the particle midflight and provide a fused 3D object [Abstract, col 4 line 36-67, col 16 line 13-35, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 9937522 and included a laser energy source directed at a space between the exit orifice and the stage or at the stage, as suggested by Jang, in order to form the particulate material into a fused 3D object.    
As to claim 24, 9937522 recites in claim 30 a second printhead (different nozzles) oriented to deposit a material on the stage.  
As to claim 25, 9937522 does not explicitly recite a 3D control stage.
 Hart teaches a printer utilizing a single particle ejection head wherein a 3 axis movable stage is utilized in order to allow for ultra-fast printing of 3D objects [0075, 0077, 0076]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 9937522 and included a movable stage, as suggested by Hart, in order to allow for ultra-fast printing of 3D objects. 
As to claim 27, 9937522 does not explicitly state a vision system oriented to view the stage.
Hart teaches a printer a vision system oriented to view the stage in order record the printing process and control the printing [0075]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 9937522 and including a vision system, as suggested by Hart, in order to record the printing process and control the printing.  
As to claims 36 and 37, 9937522 does not explicitly state an energy source oriented to heat and melt the discrete particle in-flight
Jang teaches a method of 3D printing utilizing particulate material wherein an energy source a laser is directed to the space in between or at the stage in order to melt the particle midflight (27) and provide a fused 3D object [Abstract, col 4 line 36-67, col 10 line 42-64 col 16 line 13-35, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 9937522 and included a laser energy source directed at a space between the exit orifice and the stage or at the stage, as suggested by Jang, in order to form the particulate material into a fused 3D object.    
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-27 and 37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The only energy source that is directed to a space between the exit orifice and the stage is the source that melts the discrete particle, the examiner was unable to locate anywhere in the specification wherein the electromagnetic supply both ejects the particle from the exit orifice and is directed at a space between the exit orifice and the stage.
Claims 36 and 37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. These claims fail to further limit claim 1 and claim 22 respectively because they .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-11, 22-27, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2015/0158043) in view of Jang (US 6401001).
As to claim 1, Hart teaches a printer comprising: a digital particle ejection printhead including a reservoir including a fluid [0047] configured to deliver a plurality of discrete particles at an exit orifice [Fig 1b Fig 8, 0020, 0031, 0039, 0051-0055]; a sensor capable of sensing particle condition at a meniscus of the liquid including a plurality of discrete particles at the exit orifice [0077, 0014, 0040, 0043, 0052, 0070]; an electromagnetic supply configured to generate an electromagnetic field that applies electrical stress directly to the discrete particles near the exit orifice to eject only the discrete particles through the exit orifice [Fig 1a-b Fig 8, 0020, 0031, 0039, 0051-0055]; and a stage opposite the exit orifice for building a part from the discrete particle [Fig 8, 0075]. Applicant’s specification notes Hart is capable of ejecting only a single particle [0065].
Hart does not explicitly state a laser directed at a space between the exit orifice and the stage or at the stage that melts the discrete particle.
Jang teaches a method of 3D printing utilizing particulate material wherein an energy source a laser is directed to the space in between or at the stage in order to melt the particle midflight and provide a fused 3D object [Abstract, col 4 line 36-67, col 16 line 13-35, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Hart and included a laser energy source directed at a space between the exit orifice and the stage or at the stage, as suggested by Jang, in order to form the particulate material into a fused 3D object.   
As to claim 3, Hart teaches comprising a sensor capable of sensing particle condition at a meniscus of the liquid including the plurality of discrete particles at the exit orifice [0077, 0014, 0040, 0043, 0052, 0070].  
As to claim 5, Hart teaches a second printhead oriented to deposit a material on the stage [0047, claim 30].  
As to claims 6 and 23, Hart teaches a second printhead oriented to deposit a material on the stage [0006, 0100], but does not explicitly state that the 2nd printhead is an inkjet printhead.
Jang teaches a method of 3D printing utilizing particulate material and, in addition to the printhead that ejects the particle, an additional printhead is utilized that is an inkjet printhead to deposit different material in a different area [Abstract, col 5 line 10-26]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Hart and utilized a 2nd printhead that is an inkjet, as suggested by Jang, in order to deposit different material than the particulate material to a different area of the stage.    
As to claim 7, Hart teaches the digital particle ejection printhead includes an array of print nozzles [0046, 0047, 0058, Claim 30].
As to claim 8, Hart teaches a printer utilizing a single particle ejection head wherein a 3 axis movable stage is utilized in order to allow for ultra-fast printing of 3D objects [0075-0077].
As to claims 9 and 26, Hart does not explicitly state the stage includes a temperature controller.
Jang teaches a method of 3D printing utilizing particulate material [Abstract] wherein the stage, ie target surface, is equipped with a temperature controller in order to control the phase and the deposition of the build material [col 11 line 52-57]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Hart and included a temperature controller in the stage, as suggested by Jang, in order to control the phase and the deposition of the build material.  
As to claim 10, Hart teaches a channel for feeding the particles to the meniscus (the portion of the printhead above the orifice) [Fig 1B].  
As to claim 11, Hart teaches a vision system oriented to view at least one of the stage, the printhead, or a flight path of the particle [0075].
As to claims 36, Hart does not explicitly state an energy source oriented to heat and melt the discrete particle in-flight
Jang teaches a method of 3D printing utilizing particulate material wherein an energy source a laser is directed to the space in between or at the stage in order to melt the particle midflight (27) and provide a fused 3D object [Abstract, col 4 line 36-67, col 10 line 42-64 col 16 line 13-35, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Hart and included a laser energy source directed at a space between the exit orifice and the stage or at the stage, as suggested by Jang, in order to form the particulate material into a fused 3D object.    
Claims 22-27, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2015/0158043) in view of Jang (US 6401001) and alternatively in view of Smith (US 5560543).
As to claim 22 Hart teaches a printer comprising: a digital particle ejection printhead including a reservoir including fluid [0047] configured to deliver a plurality of discrete particles at an exit orifice [Fig 1b Fig 8, 0020, 0031, 0039, 0051-0055]; a sensor capable of sensing particle condition at a meniscus of the liquid including a plurality of discrete particles at the exit orifice [0077, 0014, 0040, 0043, 0052, 0070]; an electromagnetic supply configured to generate an electromagnetic field that applies electrical stress directly to the discrete particles near the exit orifice to eject a single one of the discrete particles through the exit orifice [Fig 1a-b Fig 8, 0020, 0031, 0039, 0051-0055]; and a stage opposite the exit orifice for building a part from the discrete particle [Fig 8, 0075]. 
Hart does not explicitly state the photonic source includes a laser directed at a space between the exit orifice and the stage that melts the discrete particle in mid air.  
Jang teaches a method of 3D printing utilizing particulate material wherein an energy source a laser is directed to the space in between or at the stage in order to melt the particle midflight and provide a fused 3D object [Abstract, col 4 line 36-67, col 16 line 13-35, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Hart and included a laser energy source directed at a space between the exit orifice and the stage or at the stage, as suggested by Jang, in order to form the particulate material into a fused 3D object.    
Hart appears to depict the same electromagnetic configuration as the applicant and thus would be directed to the space in between the orifice and the stage at least to the same extent as applicant’s invention [Figs 1-10]. 
In the alternative, Smith teaches a method of making uniformly sized and predictably spaced droplets from liquids wherein an electromagnetic field is applied to a space between an orifice and a stage in order to control the placement of the droplet [Abstract, col 8 line 56-66]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Hart and had the electromagnetic field be applied between the orifice and stage, as suggested by Smith, in order to have the deposition material be precisely placed on the stage.  
As to claim 24, Hart teaches a second printhead oriented to deposit a material on the stage [0046, 0047, 0058, Claim 30].  
As to claim 25, Hart teaches stage is a three-dimensional control stage [Fig 8, 0075].  
As to claim 27, Hart teaches a vision system oriented to view the stage [0075].
As to claims 36 and 37, Hart does not explicitly state an energy source oriented to heat and melt the discrete particle in-flight
Jang teaches a method of 3D printing utilizing particulate material wherein an energy source a laser is directed to the space in between or at the stage in order to melt the particle midflight (27) and provide a fused 3D object [Abstract, col 4 line 36-67, col 10 line 42-64 col 16 line 13-35, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Hart and included a laser energy source directed at a space between the exit orifice and the stage or at the stage, as suggested by Jang, in order to form the particulate material into a fused 3D object.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARMAND MELENDEZ/Examiner, Art Unit 1742